     Case 2:19-cv-09259-ODW-E Document 28 Filed 09/08/20 Page 1 of 2 Page ID #:679



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   MARTIN SEANZ SALCIDO,         ) NO. CV 19-9259-ODW(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )    ORDER ACCEPTING FINDINGS,
                                   )
14   R.C. JOHNSON, ET AL.,         )    CONCLUSIONS AND RECOMMENDATIONS
                                   )
15             Defendants.         )    OF UNITED STATES MAGISTRATE JUDGE
     ______________________________)
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Second Amended Complaint, all of the records herein and the attached

20   Report and Recommendation of United States Magistrate Judge.            Further,

21   the Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which any objections have been made.               The

23   Court accepts and adopts the Magistrate Judge’s Report and

24   Recommendation.

25

26         IT IS ORDERED that: (1) Plaintiff’s request for appointment of

27   counsel is denied; and (2) Judgment shall be entered dismissing the

28   Second Amended Complaint and the action without leave to amend and
     Case 2:19-cv-09259-ODW-E Document 28 Filed 09/08/20 Page 2 of 2 Page ID #:680



 1   with prejudice.

 2

 3         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 4   this Order, the Magistrate Judge’s Report and Recommendation and the

 5   Judgment of this date on Plaintiff.

 6

 7               DATED: September 8, 2020.

 8

 9                                            _______________________________
                                                      OTIS D. WRIGHT
10                                             UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
